Citation Nr: 0123332	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 20 
percent disabling.  

2. Entitlement to an increased rating for residuals of a 
dislocation of the right hip, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in January 1996 and December 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In May 1996 and October 1997, the 
veteran testified before a hearing officer at the RO.  In 
January 1999, the Board remanded the case to the RO for 
additional development.  In June 2001, the veteran testified 
before the undersigned at a hearing at the RO.  The case was 
subsequently returned to the Board.  

In addition, the Board notes that at his travel board 
hearing, the veteran raised the issue of entitlement to 
service connection for osteoarthritis of the right hand.  
This issue has not been adjudicated by the RO.  Therefore, it 
is referred to the RO for appropriate action.  

In February 1996, the RO provided and requested the veteran 
to complete and return a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  The veteran failed to do so.  However, the 
veteran may be attempting to raise the unemployability issue 
again.  If the veteran believes that he is entitled to a 
total rating based on unemployability due to service-
connected disabilities, he should so inform the RO, which 
should respond appropriately to any clarification provided by 
the veteran.  





REMAND

At the June 2001 hearing before the undersigned, the veteran 
testified that he had a VA outpatient appointment scheduled 
for later that month.  The Board informed him that he would 
be afforded a period of 45 days in which to submit additional 
evidence pertinent to his appeal, to include the record of 
his June 2001 outpatient visit.  The Board also informed him 
of his right to have pertinent evidence initially considered 
by the RO and that a remand for that purpose would be 
required if he submitted additional pertinent evidence unless 
he waived this right.  In July 2001 the veteran submitted 
records pertaining to his June 2001 VA outpatient treatment.  
This evidence is pertinent to the veteran's appeal, and the 
veteran did not waive his right to have this evidence 
initially considered by the RO.

The Board also notes that the RO has had an opportunity to 
consider the veteran's claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  However, 
subsequent to the RO's most recent consideration of the 
claims, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should undertake any 
development it believes is required 
to comply with the regulations 
implementing the VCAA.

2.  The RO should then issue a 
supplemental statement of the case 
reflecting consideration of the June 
2001 VA outpatient records and any 
other evidence received since its 
most recent consideration of the 
veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




